United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2333MN
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
William Eugene Mayfield,                *
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: October 22, 1998
                                Filed: December 1, 1998
                                 _____________

Before FAGG, ROSS, and WOLLMAN, Circuit Judges.
                           _____________

FAGG, Circuit Judge.

       After the district court denied his motion to suppress a gun seized in a
warrantless search, William Eugene Mayfield pleaded guilty to being a felon in
possession of firearm in violation of 18 U.S.C. § 922(g)(1). Mayfield now appeals,
asserting the district court should have granted his motion to suppress. We affirm.

       On August 22, 1997, Minnesota state troopers were intercepting drivers who
violated the occupancy requirements for use of the car pool lanes on an interstate
freeway in Minneapolis. Two troopers were stationed at the bottom of the entrance
ramp, out of the sight of entering drivers. Two other troopers were positioned at the
top of the ramp to catch drivers who entered the ramp, then tried to avoid the troopers
at the bottom by backing up or going over the curb. Mayfield drove 150 feet down the
entrance ramp in the car pool lane. Although Mayfield had a passenger and thus could
lawfully use that lane, he stopped when he saw the troopers at the bottom of the ramp.
After ten seconds, he backed the car off the ramp onto a street. The officers at the top
of the ramp saw Mayfield’s evasive maneuver, which violated the traffic laws, and
stopped him. During questioning, Mayfield gave troopers false identification by using
a drivers license that belonged to someone else. The officers arrested Mayfield.

        The troopers determined Mayfield’s passenger was the car’s registered owner,
but she could not drive because her license was expired and she was taking medication
that kept her from driving. The troopers told the owner the car would have to be
towed. The owner asked for a ride to a doctor’s appointment, and one of the troopers
obliged her. Because the car was being towed to a private lot, troopers conducted an
inventory search of the vehicle at the scene. Inside the trunk, officers found a jacket
that contained drugs, a large sum of cash, and a handgun. Given the presence of the
contraband, the officers determined the car would be towed to the state patrol’s district
office instead. With the focus shifting from routine impoundment to a criminal inquiry,
the officer conducting the inventory did not complete the standard inventory form, but
a few days after the car was towed, an officer prepared an inventory of the items that
had been seized from the car.

       On appeal, Mayfield first asserts the gun seized from the car’s trunk should be
suppressed because the officers’ decision to impound the car violated state patrol
policy. Mayfield contends that under the policy, the officers should have allowed the
car’s owner to make another arrangement for the car’s custody.

      The state patrol impoundment policy provides that “the arrestee shall be allowed
a reasonable time to make arrangements to have someone of his/her choice to take
custody of the vehicle. . . . We are not required to allow the arrestee to leave the car

                                          -2-
locked and on the highway.” Here, the arrestee was Mayfield, who did not own the
car. The logical person to take custody of the car, its owner, was Mayfield’s
passenger. She informed the officers she could not drive because of her medication,
and she lacked a driver’s license. Rather than objecting to impoundment, she asked for
a ride to a doctor’s appointment and received one. Under these circumstances, we
conclude the decision to impound the vehicle “did not so exceed the [state patrol]
policy as to warrant suppression.” United States v. Agofsky, 20 F.3d 866, 873 (8th
Cir. 1994). It appears the troopers applied the impoundment policy in good faith. See
id. The troopers were not constitutionally required to choose a less intrusive way of
securing the car. See United States v. Davis, 882 F.2d 1334, 1339 (8th Cir. 1989). We
conclude the decision to impound the car was reasonable, and thus did not violate the
Fourth Amendment. See Agofsky, 20 F.3d at 873.

        Mayfield also challenges the inventory search of the car. After lawfully taking
custody of an automobile, police may search the automobile without a warrant to
produce an inventory of the automobile’s contents. See South Dakota v. Opperman, 428
U.S. 364, 376 (1976). The intrusion is justified by governmental interests in protecting
the owner’s property while it remains in police custody, in protecting the police against
claims or disputes over lost or stolen property, and in protecting the police from potential
danger. See id. at 369. The Fourth Amendment is not offended if, considering the
totality of the circumstances, the inventory search is reasonable. See id. at 373.
Inventory searches are reasonable when they are conducted according to standardized
police procedures. See id. at 372; see also Colorado v. Bertine, 479 U.S. 367, 374
(1987). Compliance with procedures merely tends to ensure the intrusion is limited to
carrying out the government’s caretaking function. See Opperman, 428 U.S. at 374-75.
 This does not mean that inventory searches are always unreasonable when standard
procedures are not followed, however. See United States v. Woolbright, 831 F.2d
1390, 1394 (8th Cir. 1987) (failure of police to complete inventory of arrestee’s
belongings as policy provided after finding drugs in arrestee’s suitcase did not render
inventory search unreasonable where police changed plans and decided to transfer

                                           -3-
arrestee to federal authorities); United States v. Trullo, 790 F.2d 205, 206 (1st Cir.
1986); see also United States v. Whren, 517 U.S. 806, 816 (1996) (although adherence
to procedures shows lack of pretext, deviation from procedures does not prove pretext).

       Mayfield contends the search of the car violated the state patrol policy because
the officers failed to inventory the items left in the car after the evidence was removed.
The inventory policy provides, “The purpose of an inventory search is to protect the
Trooper from subsequent claims of loss or stolen property and . . . from dangerous
instrumentalities. With this purpose in mind, Troopers shall conduct a detailed
inspection and inventory of all impounded vehicles that will include the opening of all
containers and the listing of their contents.”

       The search in this case was undertaken according to established procedure. Once
the drugs were found, the place of impoundment changed from a private lot to the state
patrol’s district office. Although the inventory list started at the scene was not
completed as it should have been, the seized items were listed on an evidence form later,
and there were no other items of value in the car according to the suppression hearing
testimony of Trooper Ludford. The district court found the inventory search was not “a
pretext or ruse for a general search for incriminating evidence.” We see no error in this
finding. Indeed, there is no evidence the police acted in bad faith or for the sole purpose
of investigation. See Bertine, 479 U.S. at 372. Considering all of the circumstances, we
conclude the inventory search in this case was reasonable, and thus did not violate the
Fourth Amendment.

    Having concluded neither the impoundment nor the search violated the Fourth
Amendment, we affirm the district court.




                                           -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-